354 F.2d 1007
UNITED STATES of Americav.Harold KONIGSBERG, Anthony Stassi, Joseph Lucignano, EdwardSkowron, Armand Colianni, Alias Artie Colianni, IgnazioDenaro, Alias Ignatius Denaro, Alias Mr. Ignatius, AngeloBruno Annaloro, Alias Angelo Bruno, Alias A. B. JosephLucignano, Appellant.UNITED STATES of Americav.Harold KONIGSBERG, Anthony Stassi, Joseph Lucignano, EdwardSkowron, Armand Colianni, Alias Artie Colianni, IgnazioDenaro, Alias Ignatius Denaro, Alias Mr. Ignatius, AngeloBruno Annaloro, Alias Angelo Bruno, Alias A.B. EdwardSkowron, Appellant.
Nos. 15224, 15225.
United States Court of Appeals Third Circuit.
Argued Oct. 4, 1965.Decided Jan. 27, 1966.

Appeals from the United States District Court for the Eastern District of Pennsylvania; Ralph C. Body, Judge.
Michael A. Querques, and Daniel E. Isles, Orange, N.J., for appellants.
J. Shane Creamer, First Asst. U.S. Atty., Philadelphia, Pa., Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
We have examined carefully each point raised by the defendants-appellants and the testimony given before the grand jury by Zavod and Kaplan has been read and weighed in the light of the record of the trial.  See United States v. Boyance, 329 F.2d 372 (3 Cir. 1964) and United States v. Bertucci, 333 F.2d 292 (3 Cir. 1964).  We find no error in the proceedings in the court below.  Consequently the judgments of conviction will be affirmed.